DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, 19 and 20, in the reply filed on 20 November 2020 is acknowledged.
Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 November 2020.
Claims 1-16, 19 and 20 are under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 July 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of measuring binding of immunoreagents to various Aβ species do not add anything meaningful to the instant method as this would have been routinely performed by those of ordinary skill in the art to apply the correlation. It is also already known in the art to perform measurement of the various Aβ species set forth below and correlate them to Alzheimer’s disease (see prior art rejection, below). Additionally, the “quantifying” and “comparing” steps amount to mental activities (e.g., forming a judgement, observation, evaluation or opinion) that could be performed entirely within the human mind and are not tied to any particular machine or apparatus, nor are they transformative in nature. These mental steps merely manipulate abstract ideas (i.e., by comparing values). These steps, therefore, require the ineligible mental process of simply evaluating the determined levels of Aβ in the sample and somehow relating them to disease, risk of disease or response to treatment. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim 16 fails to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the instant specification filed on 10 June 2019. Specifically, in the paragraph spanning pp.18-19, the applicant has stated:


This paragraph indicates that the invention is different from what is defined in the claim because claim 16 recites that the “subject” and not the “sample” is being treated with the anti-idiotype antibody. 	
Claim 16 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the subject”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bateman et al. (WO 2009/076581 A1, IDS, 07/01/2019).

Note that the “quantifying”, “comparing” and “calculating” steps in claims 1-3, the “determining” and “providing” steps of claims 7 and 8, and the “assessing” and “determining” steps in claims 19 and 20 are not active method steps. Rather, these are directed to mental steps or mathematical calculations, which are non-statutory subject matter and therefore are not controlling for patentability. Bateman teaches all the active method steps of the instant claims and therefore, as outlined above, Bateman anticipates claims 1-4, 7-13, 19 and 20. Bateman teaches that the detectable signal is generated by ELISA wherein one or both of the immunoreagents is a reporter antibody or a capture antibody (see [0041]), thus meeting the limitations of claims 6 and 14. ELISA inherently comprises that the reporter immunoreagent is labelled with an enzyme (see https://en.wikipedia.org/wiki/ELISA, retrieved 03/10/2021). Thus, Bateman inherently teaches the limitations of claim 5. Bateman teaches diagnosing Alzheimer’s disease or determining a response to treatment of Alzheimer’s disease (see Bateman’s claims 7 and 13), thus meeting the limitations of the instant claim 15.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
10 March 2021